The opinion of the court was delivered by
Miller, J.
It is insisted this case depends upon and is supported by the same proof that is applicable to the demand of the plaintiff, Rene F. Delahoussaye, against the same defendant presented on the appeal just decided. The suits of Delahoussaye and the plaintiff, Landry, were brought at the same time; were tried together, and brought up as consolidated in one record. The judgment in favor of Delahoussaye is based upon the testimony, in our view, exhibiting the modification of his contract with defendant. Our examination of the record has not enabled us to reach the same conclusion as to the contract of Landry made after the communications between Delahoussaye and the defendants, which, we think, with other facts, show that the original contract between Delahoussaye and the defendant was changed. We reserve our opinion on the point whether there is the same basis of fact to hold that the plaintiff’s contract was modified. It strikes us the litigation may have been conducted on the theory that this court would consider the testimony of Delahoussaye, as establishing the modification of the contract asserted by him, as equally applicable to show the modification of Landry’s contract. On that point we are not clear. We have concluded it is best calculated to secure the rights of the parties to remand this case that it may come before us again on all the issues it presents, with such additional testimony as the parties may deem proper to offer.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be avoided and annulled, and that this suit be remanded to the lower court for another trial, the costs to be paid by appellees.